Title: To James Madison from Thomas Jefferson, 28 July 1793
From: Jefferson, Thomas
To: Madison, James




July 28. 93.
Your last was of June 29. acknoledging mine of the 17th. Since that I wrote you June 23. 29. July 1. 7. 14 & 22. I have only time to mention the death of Roger Sherman. Adieu.




July 28. 93.
Your last received was of June 29. which acknoleged a scrip of mine of June 17. Consequently my subsequent letters of June. 23. 29. July 1. 7. 14. & 22. are unacknoleged, and give me so much anxiety lest some infidelity should be practised on the road, that I am afraid to do any thing more than warn you of it, if it should be so. I will send this through mr. Maury, and the newspaper as usual through mr. Blair. If there is any thing wrong this may get to you. Roger Sherman is dead. Adieu.



   
   FC (DLC: Jefferson Papers); Tr (ViU). Unsigned. Jefferson probably cut the RC (not found) in two and enclosed the briefer message with newspapers sent via James Blair in Fredericksburg.



   
   Letter not found (also listed in Jefferson’s Epistolary Record [DLC: Jefferson Papers]).



   
   Jefferson no doubt meant his letter of 21 July.



   
   Sherman, who served with JM in the Continental Congress, Federal Convention, and House of Representatives, died on 23 July.




